              Case 3:17-cv-00557-WHO Document 102 Filed 01/22/19 Page 1 of 4




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   JENNIFER D. RICKETTS
 3   Director, Federal Programs Branch
     JOHN R. TYLER
 4   Assistant Director
     MICHELLE R. BENNETT (CO Bar No. 37050)
 5   Assistant Director
 6   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 7   1100 L Street NW
     Washington, DC 20005
 8   Telephone: (202) 305-8902
 9   Facsimile: (202) 616-8470
     E-mail: michelle.bennett@usdoj.gov
10
     Attorneys for Defendants
11
12
13                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                  SAN FRANCISCO DIVISION
15
16    JANE ROE 1, et al.,
                                                            No. 3:17-cv-00557-WHO
17
                          Plaintiffs,
18
                                                            STIPULATION AND ORDER
              v.
19                                                          REGARDING DEFENDANTS’
      DONALD TRUMP, PRESIDENT OF THE                        ADMINISTRATIVE MOTION FOR A
20                                                          STAY OF ALL PROCEEDINGS IN
      UNITED STATES, et al.,
21                                                          LIGHT OF LAPSE OF
                                                            APPROPRIATIONS
22                        Defendants.

23
24
25
26
27
28
     Jane Roe 1, et al. v. Trump, et al., No. 3:17-cv-00557-WHO
     Stipulation & Order Regarding
     Defendants’ Administrative Motion For
     A Stay Of All Proceedings In Light of Lapse of Appropriations
                Case 3:17-cv-00557-WHO Document 102 Filed 01/22/19 Page 2 of 4




 1           Plaintiffs and Defendants, by and through their respective counsel, hereby stipulate as
 2   follows:
 3           1.      The Court has scheduled a Case Management Conference for January 29, 2019,
 4   with the Joint Case Management Statement due by January 22, 2019.
 5           2.      Defendants have filed a motion, pursuant to Civil Local Rule 7-11, to stay all
 6   proceedings in the above-captioned case in light of the lapse of appropriations to the U.S.
 7   Department of Justice and several other Executive agencies, including the Department of State
 8   and the Department of Homeland Security.
 9           3.      Plaintiffs consent to the relief requested in the motion.
10           THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and Defendants
11   that this case shall be stayed until Congress has restored appropriations to the Department of
12   Justice; the January 29, 2019 Case Management Conference and the January 22, 2019 deadline
13   for the parties to file a Joint Case Management Statement are postponed; and counsel for
14   Defendants shall notify the Court as soon as Congress has appropriated funds for the Department
15   of Justice, at which point all current deadlines for the parties will be extended or reset
16   commensurate with the duration of the lapse in appropriations.
17           IT IS SO STIPULATED.
18
     Dated: January 22, 2019                         /s/ Jay Rapaport
19                                                   R. ADAM LAURIDSEN
20                                                   JAY RAPAPORT
                                                     BAILEY W. HEAPS
21                                                   NEHA MEHTA
22
                                                     Attorneys for Plaintiffs
23
24
     Dated: January 22, 2019                         JOSEPH H. HUNT
25                                                   Assistant Attorney General
26
                                                     JENNIFER D. RICKETTS
27                                                   Director, Federal Programs Branch

28   Jane Roe 1, et al. v. Trump, et al., No. 3:17-cv-00557-WHO
     Stipulation & Order Regarding
     Defendants’ Administrative Motion For
     A Stay Of All Proceedings In Light of Lapse of Appropriations

                                                         1
              Case 3:17-cv-00557-WHO Document 102 Filed 01/22/19 Page 3 of 4



                                                     JOHN R. TYLER
 1
                                                     Assistant Director
 2
                                                     /s/ Michelle R. Bennett
 3                                                   MICHELLE R. BENNETT (CO Bar No. 37050)
                                                     Assistant Director
 4
                                                     U.S. Department of Justice
 5                                                   Civil Division, Federal Programs Branch

 6                                                   Attorneys for Defendants
 7
 8
 9
10
11
12
13
             PURSUANT TO STIPULATION, IT IS SO ORDERED as modified: The Case
14
     Management Conference is scheduled for March 12, 2019 at 2:00 p.m.
15
16
     Dated:January 22, 2019                           ______________________________________
17                                                    District Judge William H. Orrick
18
19
20
21
22
23
24
25
26
27
28
     Jane Roe 1, et al. v. Trump, et al., No. 3:17-cv-00557-WHO
     Stipulation & Order Regarding
     Defendants’ Administrative Motion For
     A Stay Of All Proceedings In Light of Lapse of Appropriations
              Case 3:17-cv-00557-WHO Document 102 Filed 01/22/19 Page 4 of 4




 1
 2                                              ATTESTATION
 3           Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all signatories to this document
 4   concur in its filing.
 5
     Dated: January 22, 2019                                          /s/ Michelle R. Bennett
 6
                                                                     MICHELLE R. BENNETT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Jane Roe 1, et al. v. Trump, et al., No. 3:17-cv-00557-WHO
     Stipulation & Order Regarding
     Defendants’ Administrative Motion For
     A Stay Of All Proceedings In Light of Lapse of Appropriations
